Citation Nr: 1101421	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of both knees.

2.  Entitlement to service connection for degenerative joint 
disease of the knees.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Manchester, 
New Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before a Decision Review Officer Hearing in 
February 2009.  A transcript of that hearing is associated with 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for degenerative 
joint disease of the knees on the merits is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2005 Board decision denied entitlement to service 
connection for degenerative joint disease of the knees due to the 
absence of competent medical evidence that the disorders were 
incurred in service.  

2.  Without addressing the credibility of the evidence presented, 
the evidence submitted since the June 2005 Board decision raises 
a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The June 2005 Board decision is final.  New and material evidence 
to reopen a claim for service connection degenerative joint 
disease of both knees has been received.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary at 
this time. 

New and Material Evidence-Analysis

VA received the Veteran's original claim of entitlement to 
service connection for bilateral degenerative joint disease of 
the knees in August 1996.  That claim was ultimately denied by 
the Board in June 2005.  The Veteran did not thereafter appeal.  
Hence, the Board's June 2005 decision is final.  38 U.S.C.A. § 
7104.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  If 
it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the 
Board does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find.)

The United States Court of Appeals for Veterans Claims has held 
that, in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight that 
is accorded such evidence is ascertained as a question of fact.  
38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran served on active duty from January 1954 to January 
1957, he was a qualified parachutist, and he was assigned to an 
airborne infantry regiment.

Available to the Board at the time of its June 2005 decision were 
the appellant's service treatment records which revealed a June 
1956 entry indicating that the appellant reported a history of 
arthritis in his knees four to five years earlier.  The Veteran's 
service treatment records were otherwise silent for any evidence 
of a knee injury or pertinent symptoms.  

Also available to the Board were the treatment records of W.K., 
M.D.  Those include a December 1982 treatment note to the effect 
that the Veteran injured his coccyx in June 1982, and that he was 
experiencing lower extremity pain.  A July 1986 treatment note 
reflects that the Veteran injured his left knee at work in June 
1986.  Dr. K assessed a probable torn medial meniscus.  In 
October 1987, Dr. K performed arthroscopic surgery on the left 
knee.  Dr. K. diagnosed left knee traumatic arthritis.  Dr. K's 
notes reflect that the Veteran did poorly after surgery and still 
had significant symptomatology, to include increased pain.

The Board also had available a January 1996 report from Dr. K.  
Therein, the Veteran was noted to relate a history of extensive 
in-service parachuting, and postservice chronic knee pain.  Dr. K 
opined that it was more probable than not that the Veteran's knee 
disorder arose in the course of "this type of activity."

Also of record in 2005 was a July 1996 report from T.M., M.D.  
Dr. M. had conducted an orthopedic examination, and related that 
the Veteran's history of chronic knee problems would correlate 
with his previous service duties as a paratrooper.

Finally, the pertinent evidence included a March 1998 VA 
examination report.  Following a review of the claims file and an 
examination of the appellant the VA examiner observed that the 
Veteran was discharged in 1957, but there was no record of any VA 
treatment until 1975.  There was then was another gap until 1984.  
The examiner noted the postservice 1986 knee injury, the 
Veteran's application for workman's compensation, and the fact 
that the appellant's usual postservice occupation was in heavy 
construction.  The VA examiner concluded that it was less likely 
than not that the Veteran's knee pathology was due to any 
parachute jumps in service, but rather it was related basically 
to his heavy construction work which the appellant did after 
service.  The VA examiner also opined that the Veteran's 
bilateral knee condition was unrelated to his pre-service 
rheumatic fever or related to rheumatic fever at all.  In 
conclusion, the examiner opined that the Veteran's knee disorder 
was less likely than not due to any problem during his military 
service from 1954 to 1957.

Since the Board's June 2005 decision the Veteran has submitted 
new medical evidence from S.L.F., M.D.  Dr. F. noted that he had 
discussed the etiology of arthritis with the Veteran.  Based on 
the history the appellant provided, Dr. F. concluded that there 
was a strong correlation to the appellant's service as a 
paratrooper to the underlying etiology of the arthritis.  

As noted above, the Board may not address the credibility of any 
evidence submitted since the prior Board decision.  The Court has 
held that additional physician's opinions corroborating an 
opinion previously considered at the time of an earlier 
disallowance of a claim constitute new and material evidence.  
Paller v. Principi, 3 Vet.App. 535 (1992); Guerrieri v. Brown, 4 
Vet.App. 467 (1993); Ramirez v. Brown, 6 Vet.App. 6 (1993).  
Hence, the Board finds that the Veteran has submitted new and 
material evidence.  

In reaching this decision the Board acknowledges that in Elkins 
v. Brown, 5 Vet.App. 474, 478 (1993), the Court found that a new 
physician's statement which relies on a previously rejected 
history was not new and material evidence.  The crucial 
distinctions between this case and Elkins are the facts that in 
Elkins the same doctor provided the opinions.  In this case three 
different doctors have provided the favorable opinions.  While 
the credibility of the history relied upon by these doctors may 
be questionable, incomplete, or both, the law is clear that the 
Board cannot attack the credibility of the evidence when 
reviewing a claim to reopen.  

The claim is reopened.


ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for degenerative joint 
disease of the knees.


REMAND

Given the decision to reopen this claim and the fact that the RO 
did not review the claim on the merits, the Board cannot reach 
the merits without prejudicing the appellant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The RO should readjudicate the claim on the 
merits, to specifically include the 
credibility of the appellant's statements and 
all evidence submitted on his behalf.  If the 
claim remains denied, a supplemental 
statement of the case must be issued, and the 
appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999)..  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


